IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROULETTE PRICE,                         : No. 529 WAL 2016
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ALAN CATANZARITI, D.P.M.,               :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of May, 2017, the Petition for Allowance of Appeal is

DENIED.